EXHIBIT 10.1 £150,000,000 FACILITY AGREEMENT dated26 March 2010 for CE ELECTRIC UK FUNDING COMPANY arranged by ABBEY NATIONAL TREASURY SERVICES PLC LLOYDS TSB BANK PLC, CORPORATE MARKETS THE ROYAL BANK OF SCOTLAND PLC with LLOYDS TSB BANK PLC acting as Agent MULTICURRENCY REVOLVING FACILITY AGREEMENT CONTENTS Clause Page 1. Definitions And Interpretation 1 2. The Facility 17 3. Purpose 19 4. Conditions Of Utilisation 19 5. Utilisation 23 6. Optional Currencies 24 7. Repayment 26 8. Prepayment And Cancellation 27 9. Interest 31 Interest Periods 32 Changes To The Calculation Of Interest 32 Fees 33 Tax Gross UpAnd Indemnities 35 Increased Costs 41 Other Indemnities 42 Mitigation By The Lenders 43 Costs And Expenses 43 Guarantee And Indemnity 45 Representations 48 Information Undertakings 51 Financial Covenants 55 General Undertakings 59 Events Of Default 61 Changes To The Lenders 65 Role Of The Agent And The Arranger 71 Conduct Of Business By The Finance Parties 77 Sharing Among The Finance Parties 78 Payment Mechanics 80 Set-Off 83 Notices 84 Calculations And Certificates 86 Partial Invalidity 86 Remedies And Waivers 86 Amendments And Waivers 86 Confidentiality 88 Counterparts 93 Governing Law 94 Enforcement 94 Schedule 1The Parties 95 Part I The Obligors 95 Part Ii The Original Lenders93 96 Schedule 2Conditions Precedent 97 Conditions Precedent To Initial Utilisation 97 Schedule 3Requests 99 Schedule 4Mandatory Cost Formulae Schedule 5Form Of Transfer Certificate Schedule 6Conversion Notices Part I Form Of Preliminary Conversion Notice Part Ii Form Of Secondary Conversion Notice Schedule 7Rav Table Schedule 8Form Of Compliance Certificate Schedule 9Lma Form Of Confidentiality Undertaking Schedule 10Timetables Schedule 11Form Of Increase Confirmation THIS AGREEMENT is dated26 March 2010 and made between: CE ELECTRIC UK FUNDING COMPANY (the "Company" and the "Guarantor"); THE SUBSIDIARIES of the Company listed in Part I of Schedule 1 (The Original Parties) as borrowers (together with the Company the "Borrowers"); ABBEY NATIONAL TREASURY SERVICES PLC, LLOYDS TSB BANK PLC, CORPORATE MARKETS and THE ROYAL BANK OF SCOTLAND PLC as mandated lead arranger(s) (whether acting individually or together the "Arranger"); THE FINANCIAL INSTITUTIONS listed in Part II of Schedule 1 (The Original Parties) as lenders (the "Original Lenders"); and LLOYDS TSB BANK PLC as agent of the other Finance Parties (the "Agent"). IT IS AGREED as follows: SECTION 1 INTERPRETATION 1. DEFINITIONS AND INTERPRETATION Definitions In this Agreement: "Acceptable Bank" means a bank or financial institution which has a rating for its long-term unsecured and non credit-enhanced debt obligations of A+ or higher by Standard & Poor's Rating Services or Fitch Ratings Ltd or A1 or higher by Moody's Investor Services Limited or a comparable rating from an internationally recognised credit rating agency. "Additional Cost Rate" has the meaning given to it in Schedule 4 (Mandatory Cost formulae). "Affiliate" means, in relation to any person, a Subsidiary of that person or a Holding Company of that person or any other Subsidiary of that Holding Company.For the purposes of The Royal Bank of Scotland plc, "Affiliates" shall include The Royal Bank of Scotland N.V. and any of its Affiliates but shall not include: (i) the UK government or any member or instrumentality thereof, including Her Majesty's Treasury and UK Financial Investments Limited (or any directors, officers, employees or entities thereof); or (ii) any persons or entities controlled by or under common control with the UK government or any member or instrumentality thereof (including Her Majesty's Treasury and UK Financial Investments Limited) and which are not part of The Royal Bank of Scotland Group plc and its subsidiary or subsidiary undertakings. "Agent's Spot Rate of Exchange" means the Agent's spot rate of exchange for the purchase of the relevant currency with the Base Currency in the London foreign exchange market at or about 11:00 a.m. on a particular day. -1- "Assignment Agreement" means an agreement in the form agreed between the relevant assignor and assignee. "Authorisation" means an authorisation, consent, approval, resolution, licence, exemption, filing, notarisation or registration. "Authority" means the Gas and Electricity Markets Authority (including Ofgem). "Availability Period"means the period from and including the date of this Agreement to and including one Month prior to the Termination Date. "Available Tranche A Commitment" means a Lender's Tranche A Commitment minus: (a) the Base Currency Amount of its participation in any outstanding Tranche A Loans; and (b) in relation to any proposed Utilisation, the Base Currency Amount of its participation in any Tranche A Loans that are due to be made on or before the proposed Utilisation Date, other than that Lender's participation in any Tranche A Loans that are due to be repaid or prepaid on or before the proposed Utilisation Date. "Available Tranche A Facility" means the aggregate for the time being of each Lender's Available Tranche A Commitment. "Available Tranche B Commitment" means a Lender's Tranche B Commitment minus: (a) the Base Currency Amount of its participation in any outstanding Tranche B Loans; and (b) in relation to any proposed Utilisation, the Base Currency Amount of its participation in any Tranche B Loans that are due to be made on or before the proposed Utilisation Date, other than that Lender's participation in any Tranche B Loans that are due to be repaid or prepaid on or before the proposed Utilisation Date. "Available Tranche B Facility" means the aggregate for the time being of each Lender's Available Tranche B Commitment. "Available Tranche C Commitment" means a Lender's Tranche C Commitment minus: (a) the Base Currency Amount of its participation in any outstanding Tranche C Loans; and (b) in relation to any proposed Utilisation, the Base Currency Amount of its participation in any Tranche C Loans that are due to be made on or before the proposed Utilisation Date, -2- other than that Lender's participation in any Tranche C Loans that are due to be repaid or prepaid on or before the proposed Utilisation Date. "Available Tranche C Facility" means the aggregate for the time being of each Lender's Available Tranche C Commitment. "Base Currency" means sterling. "Base Currency Amount" means, in relation to a Loan, the amount specified in the Utilisation Request delivered by a Borrower for that Loan (or, if the amount requested is not denominated in the Base Currency, that amount converted into the Base Currency at the Agent's Spot Rate of Exchange on the date which is three Business Days before the Utilisation Date or, if later, on the date the Agent receives the Utilisation Request) adjusted to reflect any repayment or prepayment of the Loan. "Break Costs" means the amount (if any) by which: (a) the interest which a Lender should have received for the period from the date of receipt of all or any part of its participation in a Loan or Unpaid Sum to the last day of the current Interest Period in respect of that Loan or Unpaid Sum, had the principal amount or Unpaid Sum received been paid on the last day of that Interest Period; exceeds: (b) the amount which that Lender would be able to obtain by placing an amount equal to the principal amount or Unpaid Sum received by it on deposit with a leading bank in the Relevant Interbank Market for a period starting on the Business Day following receipt or recovery and ending on the last day of the current Interest Period. "Business Day" means a day (other than a Saturday or Sunday) on which banks are open for general business in London and: (a) (in relation to any date for payment or purchase of a currency other than euro) the principal financial centre of the country of that currency; or (b) (in relation to any date for payment or purchase of euro) any TARGET Day. "Commitment" means the aggregate for the time being of each Lender's Tranche A Commitment, Tranche B Commitment and Tranche C Commitment. -3- "Commitment Fee Percentage" means in respect of any Borrower on any day, the percentage determined on the basis of the Margin applicable to such Borrower on such day (or that would be applicable had such Borrower drawn a Loan on such day) from time to time as set out in the following grid: Margin (bps. per annum) Commitment Fee Percentage 40% 40% 40% 40% 45% 45% "Compliance Certificate" means a certificate substantially in the form set out in Schedule8 (Form of Compliance Certificate). "Competition Act" means the Competition Act 1998. "Confidential Information" means all information relating to the Company, any Obligor, the Group, the Finance Documents or the Facility of which a Finance Party becomes aware in its capacity as, or for the purpose of becoming, a Finance Party or which is received by a Finance Party in relation to, or for the purpose of becoming a Finance Party under, the Finance Documents or the Facilityfrom either: (a) any member of the Group or any of its advisers; or (b) another Finance Party, if the information was obtained by that Finance Party directly or indirectly from any member of the Groupor any of its advisers, in whatever form, and includes information given orally and any document, electronic file or any other way of representing or recording information which contains or is derived or copied from such information but excludes information that: (i) is or becomes public information other than as a direct or indirect result of any breach by that Finance Party of Clause 35 (Confidentiality); or (ii) is identified in writing at the time of delivery as non-confidential by any member of the Group or any of its advisers; or (iii) is known by that Finance Party before the date the information is disclosed to it in accordance with paragraphs (a) or (b) above or is lawfully obtained by that Finance Party after that date, from a source which is, as far as that Finance Party is aware, unconnected with the Group and which, in either case, as far as that Finance Party is aware, has not been obtained in breach of, and is not otherwise subject to, any obligation of confidentiality. "Confidentiality Undertaking" means a confidentiality undertaking substantially in a recommended form of the LMA as set out in Schedule 9 (LMA Form of Confidentiality Undertaking) or in any other form agreed between the Company and the Agent. -4- "Contribution Notice" means a contribution notice issued by the Pensions Regulator under section 38 or section 47 of the Pensions Act 2004. "CTA" means the Corporation Tax Act 2009. "Default" means an Event of Default or any event or circumstance specified in Clause 23 (Events of Default) which would (with the expiry of a grace period, the giving of notice, the making of any determination under the Finance Documents or any combination of any of the foregoing) be an Event of Default. "Defaulting Lender" means any Lender: (a) which has failed to make its participation in a Loan available or has notified the Agent that it will not make its participation in a Loan available by the Utilisation Date of that Loan in accordance with Clause 5.4 (Lenders' participation); (b) which has otherwise rescinded or repudiated a Finance Document; or (c) with respect to which an Insolvency Event has occurred and is continuing, unless, in the case of paragraph (a) above: (i) its failure to pay is caused by: (A) administrative or technical error; or (B) a Disruption Event; and, payment is made within 5 Business Days of its due date; or (ii) theLender is disputing in good faith whether it is contractually obliged to make the payment in question. "Disruption Event" means either or both of: (a) a material disruption to those payment or communications systems or to those financial markets which are, in each case, required to operate in order for payments to be made in connection with the Facility (or otherwise in order for the transactions contemplated by the Finance Documents to be carried out) which disruption is not caused by, and is beyond the control of, any of the Parties; or (b) the occurrence of any other event which results in a disruption (of a technical or systems-related nature) to the treasury or payments operations of a Party preventing that, or any other Party: (i) from performing its payment obligations under the Finance Documents; or (ii) from communicating with other Parties in accordance with the terms of the Finance Documents, (and which (in either such case)) is not caused by, and is beyond the control of, the Party whose operations are disrupted. -5- "DNO Licence" means in relation to each Regulated Borrower the distribution licence as amended from time to time, granted or treated as granted to it by the Authority under section 6(1)(c) of the Electricity Act. "Electricity Act" means the Electricity Act 1989. "Enforcement Order" means a final order or a provisional order as those terms are defined in Section 25 of the Electricity Act. "Enterprise Act" means the Enterprise Act 2002. "Environmental Claim" means any claim, proceeding or investigation by any person in respect of any Environmental Law. "Environmental Law" means any applicable law in any jurisdiction in which any member of the Group conducts business which relates to the pollution or protection of the environment or harm to or the protection of human health or the health of animals or plants. "Environmental Permits" means any permit, licence, consent, approval and other authorisation and the filing of any notification, report or assessment required under any Environmental Law for the operation of the business of any member of the Group conducted on or from the properties owned or used by the relevant member of the Group. "EURIBOR" means, in relation to any Loan in euro: (a) the applicable Screen Rate; or (b) (if no Screen Rate is available for the Interest Period of that Loan) the arithmetic mean of the rates (rounded upwards to four decimal places) as supplied to the Agent at its request quoted by the Reference Banks to leading banks in the European interbank market, as of the Specified Time on the Quotation Day for the offering of deposits in euro for a period comparable to the Interest Period of the relevant Loan. "Event of Default" means any event or circumstance specified as such in Clause23 (Events of Default). "Existing Facility" means the £100,000,000 revolving loan facility made available pursuant to a facility agreement dated 4 April 2005 (as amended) for CE Electric UK Funding Company arranged by Lloyds TSB Bank plc, The Royal Bank of Scotland plc with Lloyds TSB Bank plc acting as Agent. "Facility" means the revolving loan facility made available under this Agreement as described in Clause 2 (The Facility). -6- "Facility Office" means the office or offices notified by a Lender to the Agent in writing on or before the date it becomes a Lender (or, following that date, by not less than five Business Days' written notice) as the office or offices through which it will perform its obligations under this Agreement. "Fee Letter" means any letter or letters dated on or about the date of this Agreement between the Arranger and the Company (or the Agent and the Company) setting out any of the fees referred to in Clause 12 (Fees). "Finance Document" means this Agreement, the Mandate Letter, any Fee Letter and any other document designated as such by the Agent and the Company. "Finance Party" means the Agent, the Arranger or a Lender. "Financial Indebtedness" means any indebtedness for or in respect of: (a) moneys borrowed; (b) any amount raised by acceptance under any acceptance credit facility or dematerialised equivalent; (c) any amount raised pursuant to any note purchase facility or the issue of bonds, notes, debentures, loan stock or any similar instrument; (d) the amount of any liability in respect of any lease or hire purchase contract which would, in accordance with IFRS, be treated as a finance or capital lease; (e) receivables sold or discounted (other than any receivables to the extent they are sold on a non-recourse basis); (f) any amount raised under any other transaction (including any forward sale or purchase agreement) having the commercial effect of a borrowing; (g) any derivative transaction entered into in connection with protection against or benefit from fluctuation in any rate or price (and, when calculating the value of any derivative transaction, only the marked to market value shall be taken into account); (h) any counter-indemnity obligation in respect of a guarantee, indemnity, bond, standby or documentary letter of credit or any other instrument issued by a bank or financial institution; (i) any amount raised by the issue of redeemable shares which are by their terms capable of redemption before the Termination Date; and (j) (without double counting) the amount of any liability in respect of any guarantee or indemnity for any of the items referred to in paragraphs (a) to (i) above. "Financial Support Direction" means a financial support direction issued by the Pensions Regulator under section 43 of the Pensions Act 2004. "Group" means the Company and its Subsidiaries for the time being. -7- "Holding Company" means, in relation to a company or corporation, any other company or corporation in respect of which it is a Subsidiary. "IFRS" means the international accounting standards within the meaning of the IAS Regulation 1606/2002. "Impaired Agent" means the Agent at any time when: (a) it has failed to make (or has notified a Party that it will not make) a payment required to be made by it under the Finance Documents by the due date for payment; (b) the Agent otherwise rescinds or repudiates a Finance Document; (c) (if the Agent is also a Lender) it is a Defaulting Lender under paragraph (a) or (b) of the definition of "Defaulting Lender"; or (d) an Insolvency Event has occurred and is continuing with respect to the Agent; unless, in the case of paragraph (a) above: (i) its failure to pay is caused by: (A) administrative or technical error; or (B) a Disruption Event; and, payment is made within 5 Business Days of its due date; or (ii) the Agent is disputing in good faith whether it is contractually obliged to make the payment in question. "Increase Confirmation" means a confirmation substantially in the form set out in Schedule 11 (Form of Increase Confirmation). "Increase Lender" has the meaning given to that term in Clause 2.2 (Increase). "Insolvency Event" means in relation to a Finance Party: (a) any receiver, administrative receiver, administrator, liquidator, compulsory manager or other similar officer is appointed in respect of that Finance Party or all or substantially all of its assets; (b) that Finance Party is subject to any event which has an analogous effect to any of the events specified in paragraph (a) above under the applicable laws of any jurisdiction; or (c) that Finance Party suspends making payments on all or substantially all of its debts or publicly announces an intention to do so. -8- "Interest Period" means, in relation to a Loan, each period determined in accordance with Clause10 (Interest Periods)and in relation to an Unpaid Sum, each period determined in accordance with Clause9.3 (Default interest). "ITA" means the Income Tax Act 2007. "Lender" means: (a) any Original Lender; and (b) any bank, financial institution, trust, fund or other entity which has become a Party in accordance with Clause 2.2 (Increase) or Clause 24 (Changes to the Lenders), which in each case has not ceased to be a Party in accordance with the terms of this Agreement. "LIBOR" means, in relation to any Loan: (a) the applicable Screen Rate; or (b) (if no Screen Rate is available for the currency or Interest Period of that Loan) the arithmetic mean of the rates (rounded upwards to four decimal places) as supplied to the Agent at its request quoted by the Reference Banks to leading banks in the London interbank market, as of the Specified Time on the Quotation Day for the offering of deposits in the currency of that Loan and for a period comparable to the Interest Period for that Loan. "LMA" means the Loan Market Association. "Loan" means a Tranche A Loan, a Tranche B Loan or a Tranche C Loan. "Majority Lenders" means: (a) if there are no Loans then outstanding, a Lender or Lenders whose Commitments aggregate more than 662/3% of the Total Commitments (or, if the Total Commitments have been reduced to zero, aggregated more than 662/3% of the Total Commitments immediately prior to the reduction); or (b) at any other time, a Lender or Lenders whose participations in the Loans then outstanding aggregate more than 662/3% of all the Loans then outstanding. "Mandate Letter" means the letter dated 2 March 2010 between the Arranger and the Company. "Mandatory Cost" means the percentage rate per annum calculated by the Agent in accordance with Schedule 4 (Mandatory Cost formulae). -9- "Margin" for a Loan shall be determined on the basis of the Moody's Rating and/or S&P Rating of the relevant Borrower of that Loan as set out in the following grid: Moody's Rating/S&P Rating Margin (bps. per annum) A2/A or above A3/A– Baa1/BBB+ Baa2/BBB Baa3/BBB– Ba1/BB+ or below If the Moody's Rating and the S&P Rating in respect of a Borrower differ, the Margin for each Loan borrowed by that Borrower shall be determined on the basis of the higher of the two ratings and, while a Default is continuing or while no Moody's Rating or S&P Rating is assigned in respect of that Borrower, the Margin for each Loan borrowed by that Borrower shall be the percentage per annum set out above based on the assumption that the Moody's Rating and the S&P Rating were Baa1 or BB+ or below.If a rating has been assigned by either Moody's or S&P but not both then the Margin shall be determined on the basis of that rating.The changes to the Margin for a Loan as set out above shall take effect 5 Business Days after the Agent has received written notice in accordance with paragraph (b) of Clause 20.4 (Information: miscellaneous). "Material Adverse Effect"means a material adverse effect on: (a) the business, operations, property or condition (financial or otherwise) of the Group taken as a whole; (b) the ability of an Obligor to perform its payment obligations and comply with the requirements of Clause 21 (Financial Covenants) under the Finance Documents; or (c) the validity or enforceability of the Finance Documents or the rights or remedies of any Finance Party under the Finance Documents. "Month" means a period starting on one day in a calendar month and ending on the numerically corresponding day in the next calendar month, except that: (a) (subject to paragraph (c) below) if the numerically corresponding day is not a Business Day, that period shall end on the next Business Day in that calendar month in which that period is to end if there is one, or if there is not, on the immediately preceding Business Day; (b) if there is no numerically corresponding day in the calendar month in which that period is to end, that period shall end on the last Business Day in that calendar month; and -10- (c) if an Interest Period begins on the last Business Day of a calendar month, that Interest Period shall end on the last Business Day in the calendar month in which that Interest Period is to end. The above rules will only apply to the last Month of any period. "Moody's" means Moody's Investors Service, Inc. "Moody's Rating" means, in respect of each Borrower, the senior unsecured debt rating of that Borrower assigned by Moody's from time to time. "NEDL" means Northern Electric Distribution Limited. "Obligor" means a Borrower or the Guarantor. "Ofgem" means the Office of Gas and Electricity Markets operating under the direction and governance of the Authority. "Optional Currency" means a currency (other than the Base Currency) which complies with the conditions set out in Clause 4.3 (Conditions relating to Optional Currencies). "Original Financial Statements" means: (a) in relation to the Company, the audited consolidated financial statements of the Group for the financial year ended 31 December 2008;and (b) in relation to each Borrower, its audited financial statements for its financial year ended 31 December 2008. "Participating Member State" means any member state of the European Union that adopts or has adopted the euro as its lawful currency in accordance with legislation of the European Union relating to Economic and Monetary Union. "Party" means a party to this Agreement. "Pensions Regulator" means the body corporate called the Pensions Regulator established under Part I of the Pensions Act 2004. "Preliminary Conversion Notice" means a notice substantially in the form set out in Part I of Schedule 6 (Form of Preliminary Conversion Notice). "Qualifying Lender" has the meaning given to it in Clause 13 (Tax gross-up and indemnities). "Quotation Day" means, in relation to any period for which an interest rate is to be determined: (a) (if the currency is domestic sterling) the first day of that period; (b) (if the currency is euro) two TARGET Days before the first day of that period; or (c) (for any other currency) two Business Days before the first day of that period, -11- unless market practice differs in the Relevant Interbank Market for a currency, in which case the Quotation Day for that currency will be determined by the Agent in accordance with market practice in the Relevant Interbank Market (and if quotations would normally be given by leading banks in the Relevant Interbank Market on more than one day, the Quotation Day will be the last of those days). "Regulated Borrower" means each of YED plc and NEDL. "Reference Banks" means, in relation to LIBOR and Mandatory Cost the principal London offices of Lloyds TSB Bank plc and The Royal Bank of Scotland plc and, in relation to EURIBOR, the principal office in London of Lloyds TSB Bank plc and The Royal Bank of Scotland plc or such other banks as may be appointed by the Agent in consultation with the Company. "Relevant Interbank Market" means in relation to euro, the European interbank market, and, in relation to any other currency, the London interbank market. "Repeating Representations" means each of the representations set out in Clauses 19.1 (Status) to 19.6 (Governing law and enforcement), Clause 19.9 (No default), sub-paragraph (a) of Clause 19.10 (No misleading information), Clause 19.12 (Pari passu ranking), Clause 19.13 (No proceedings pending or threatened), Clause 19.14 (Environmental compliance) and Clause 19.15 (Environmental Claims). "Representative" means any delegate, agent, manager, administrator, nominee, attorney, trustee or custodian. "Rollover Loan" means one or more Loans: (a) made or to be made on the same day that a maturing Loan is due to be repaid; (b) the aggregate amount of which is equal to or less than the maturing Loan; (c) in the same currency as the maturing Loan (unless it arose as a result of the operation of Clause 6.2 (Unavailability of a currency)); and (d) made or to be made to the same Borrower for the purpose of refinancing a maturing Loan. "Screen Rate" means: (a) in relation to LIBOR, the British Bankers' Association Interest Settlement Rate for the relevant currency and period; and (b) in relation to EURIBOR, the percentage rate per annum determined by the Banking Federation of the European Union for the relevant period, displayed on the appropriate page of the Reuters screen. If the agreed page is replaced or service ceases to be available, the Agent may specify another page or service displaying the appropriate rate after consultation with the Company and the Lenders. -12- "Secondary Conversion Notice" means a notice substantially in the form set out in Part II of Schedule 6 (Form of Secondary Conversion Notice). "Security" means a mortgage, charge, pledge, lien or other security interest securing any obligation of any person or any other agreement or arrangement having a similar effect. "Separate Loan" has the meaning given to that term in Clause 7.1(c) (Repayment of Loans). "S&P" means Standard & Poor's Rating Group, a division of McGraw Hill Inc., a New York corporation. "S&P Rating" means in respect of each Borrower, the senior, unsecured debt rating of that Borrower assigned by S&P from time to time. "Specified Time" means a time determined in accordance with Schedule 10 (Timetables). "Subsidiary" means a subsidiary undertaking within the meaning of section 1162 of the Companies Act 2006. "TARGET2" means the Trans-European Automated Real-time Gross Settlement Express Transfer payment system which utilises a single shared platform and which was launched on 19 November 2007. "TARGET Day" means any day on which TARGET2 is open for the settlement of payments in euro. "Tax" means any tax, levy, impost, duty or other charge or withholding of a similar nature (including any penalty or interest payable in connection with any failure to pay or any delay in paying any of the same). "Taxes Act" means the Income and Corporation Taxes Act 1988. "Termination Date" means the date falling 36 Months after the date of this Agreement. "Total Commitments" means the aggregate of the Commitments being £150,000,000 at the date of this Agreement. "Tranche" means Tranche A, Tranche B or Tranche C. "Tranche A" has the meaning ascribed to it in paragraph (a) of Clause 2.1 (The Facility). "Tranche A Commitment" means: (a) in relation to an Original Lender, the amount in the Base Currency set opposite its name under the heading "Tranche A Commitment" in Part II of Schedule 1 (The Original Parties) and the amount of any other Tranche A Commitment transferred to it under this Agreement or assumed by it in accordance with Clause 2.2 (Increase) or to be transferred to it following delivery of a Secondary Conversion Notice; and -13- (b) in relation to any other Lender, the amount in the Base Currency of any Tranche A Commitment transferred to it under this Agreement or assumed by it in accordance with Clause 2.2 (Increase), to the extent not cancelled, reduced or transferred by it under this Agreement (or to be reduced or transferred by it following delivery of a Preliminary Conversion Notice or a Secondary Conversion Notice). "Tranche A Loan" means a loan made under Tranche A or the principal amount outstanding for the time being of that loan. "Tranche B" has the meaning ascribed to it in paragraph (b) of Clause 2.1 (The Facility). "Tranche B Commitment" means: (a) in relation to an Original Lender, the amount in the Base Currency set opposite its name under the heading "Tranche B Commitment" in Part II of Schedule 1 (The Original Parties) and the amount of any other Tranche B Commitment transferred to it under this Agreement or assumed by it in accordance with Clause 2.2 (Increase) or to be transferred to it following delivery of a Preliminary Conversion Notice or a Secondary Conversion Notice; and (b) in relation to any other Lender, the amount in the Base Currency of any Tranche B Commitment transferred to it under this Agreement or assumed by it in accordance with Clause 2.2 (Increase), to the extent not cancelled, reduced or transferred by it under this Agreement (or to be reduced or transferred by it following delivery of a Preliminary Conversion Notice or a Secondary Conversion Notice). "Tranche B Loan" means a loan made under Tranche B or the principal amount outstanding for the time being of that loan. "Tranche C" has the meaning ascribed to it in paragraph (c) of Clause 2.1 (The Facility). "Tranche C Commitment" means: (a) in relation to an Original Lender, the amount in the Base Currency set opposite its name under the heading "Tranche C Commitment" in Part II of Schedule 1 (The Original Parties) and the amount of any other Tranche C Commitment transferred to it under this Agreement or assumed by it in accordance with Clause 2.2 (Increase) or to be transferred to it following delivery of a Preliminary Conversion Notice or a Secondary Conversion Notice; and (b) in relation to any other Lender, the amount in the Base Currency of any Tranche C Commitment transferred to it under this Agreement or assumed by it in accordance with Clause 2.2 (Increase), -14- to the extent not cancelled, reduced or transferred by it under this Agreement (or to be reduced or transferred by it following delivery of a Preliminary Conversion Notice or a Secondary Conversion Notice). "Tranche C Loan" means a loan made under Tranche C or the principal amount outstanding for the time being of that loan. "Transfer Certificate" means a certificate substantially in the form set out in Schedule5 (Form of Transfer Certificate) or any other form agreed between the Agent and the Company. "Transfer Date" means, in relation to an assignment or a transfer, the later of: (a) the proposed Transfer Date specified in the Transfer Certificate; and (b) the date on which the Agent executes the Transfer Certificate. "Unpaid Sum" means any sum due and payable but unpaid by an Obligor under the Finance Documents. "Utilisation" means a utilisation of the Facility. "Utilisation Date" means the date of a Utilisation, being the date on which the relevant Loan is to be made. "Utilisation Request" means a notice substantially in the form set out in Schedule 3 (Requests). "VAT" means value added tax as provided for in the Value Added Tax Act 1994 and any other tax of a similar nature. "YED plc" means Yorkshire Electricity Distribution plc. 1.2Construction (a) Unless a contrary indication appears any reference in this Agreement to: (i) the "Agent", the "Arranger", any "Finance Party", any "Lender", any "Obligor" or any "Party" shall be construed so as to include its successors in title, permitted assigns and permitted transferees; (ii) "assets" includes present and future properties, revenues and rights of every description; (iii) a "Finance Document" or any other agreement or instrument is a reference to that Finance Document or other agreement or instrument as amended, novated, supplemented, extended or restated; (iv) "indebtedness" includes any obligation (whether incurred as principal or as surety) for the payment or repayment of money, whether present or future, actual or contingent; -15- (v) a "person" includes any individual, firm, company, corporation, government, state or agency of a state or any association, trust, joint venture, consortium or partnership (whether or not having separate legal personality); (vi) a "regulation" includes any regulation, rule, official directive, request or guideline (whether or not having the force of law) of any governmental, intergovernmental or supranational body, agency, department or of any regulatory, self-regulatory or other authority or organisation; (vii) a provision of law is a reference to that provision as amended or re-enacted; and (viii) a time of day is a reference to London time. (b) Section, Clause and Schedule headings are for ease of reference only. (c) Unless a contrary indication appears, a term used in any other Finance Document or in any notice given under or in connection with any Finance Document has the same meaning in that Finance Document or notice as in this Agreement. (d)
